internal_revenue_service department of the treasury index number washington dg person to contact telephone number refer reply to 1805y page ebeo plr-120238-98 ffb city board plan section x dear this responds to your request of date regarding the proper federal_income_tax treatment of job-related disability benefits awarded to you by the board pursuant to the plan you state that you are a former police officer with the city who in became totally and permanently unable to perform the duties of a police officer to which you were assigned prior to your incapacity the board having reviewed the records medical and otherwise and the independent medical evaluation of a qualified physician determined that you incurred a disability in the line of duty that left you totally and permanently unable to perform the duties of a police officer moreover the board determined that you were entitled to an in-line-of-duty disability pension pursuant to section x of the plan section x of the plan provides that any member who shail become totally and permanently disabled to the extent that he or she is unable to render useful and efficient service as a police officer which disability is directly caused by the performance of his or her duty as a police officer shall upon establishing to the satisfaction of the board that he or she is so disabled be entitled to the same monthly pension as if he or she had retired under the normal retirement provision of the plan with at least a three percent multiplier provided that if he or she shall have served less than twenty-five years of credited service his or her monthly pension shall be based upon an assumed twenty-five years of credited service 198e1sod5g the normal retirement provision of the pian provides that any police officer may retire after twenty-five years of credited service and after having attained the age of fifty years and shall receive a monthly pension equal to three percent of his or her average compensation multiplied by his or her number of years of credited service however in no event shall the monthly pension exceed the average compensation of the member you request a ruling that the disability retirement payments made under section x of the plan are made under a statute in the nature of a workmen's_compensation_act and are therefore excludable from your gross_income sec_61 of the internal revenue cade code provides that except as otherwise provided by law gross_income means all income from whatever source derived og including compensation_for services sec_104 of the code provides that gross_income does not include amounts received under workmen's_compensation acts as compensation_for personal injuries or sickness sec_1_104-1 of the income_tax regulations states that sec_104 of the code excludes from gross_income amounts received by an employee under a workmen's_compensation_act or under a statute in the nature of a workmen's_compensation_act that provides compensation to the employee for personal_injury_or_sickness incurred in the course of employment sec_104 also applies to compensation which is paid under a workmen's_compensation_act to the survivor or survivors of a deceased employee sec_104 does not apply to a retirement pension or annuity to the extent it is determined by reference to the employee's age or length of service or the employee's prior contributions even though the employee's retirement is occasioned by an occupational injury or sickness sec_104 also does not apply to amounts which are received as compensation_for a non-occupational injury or sickness nor to amounts received as compensation_for an occupational injury or sickness to the extent that they are in excess of the amount provided in the applicable workmen's_compensation_act or acts in revrul_85_104 1985_2_cb_52 the service considered a statute under which the participants who were disabled due to work related injury or sickness receive the greater of a fixed percentage of base salary or an amount computed on the basis of years_of_service the service concluded that an amount up to the percentage of base salary specified by the statute would be excludable from the participants’ gross incomes under sec_104 of the code and any excess because it would be computed on the basis of length of service would not be excludable under sec_104 section x of the plan limits retirement disability benefits to members who become totally and permanently disabled as a result of on-the-job injury and is a statute in the nature of a workmen’s compensation act r o - therefore disability retirement benefits paid to you under section x of the plan to the extent they do not exceed three percent of your average compensation multiplied by twenty-five years of credited service are excludable from your gross_income under sec_104 of the code disability benefits paid under section x of the plan which exceed three percent of your average compensation multiplied by twenty-five years of credited service constitute retirement benefits that are determined by reference to length of service and are not excludable from your gross_income under sec_104 of the code except as specifically ruled on above no opinion is expressed or implied with respect to the application of any provision of the code or the regulations to any section of the plan other than section x this ruling letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent sincerely hen harry beker chief branch office of the associate chief_counsel employee_benefits and exempt_organizations enclosures copy of this letter copy for sec_6110 purposes
